Title: To James Madison from Alfred Balch, January 1809
From: Balch, Alfred
To: Madison, James



Sir,
George Town (Columbia) Jany. --09

At this awful crisis, the minor conflicts of our courts of Justice seem to be sunk in an anxious Solicitude about the public welfare.  Indeed, general expectation seems to point to an appeal to the Sword for redress for those injuries by which we have suffered from the two great belligerents and which are prolonged by the punctilious pride and overweening arrogance of the one, and the contemptuous silence of the other.
But before resort is had to the painful alternative of war it may be deemed expedient perhaps, to send out one or two young gentlemen with dispatches to our foreign ministers.  If I could be favoured with an opportunity to become the bearer of them I would embrace it with alacrity and pleasure.
I am Sure Sir you will find an excuse for my troublesome importunities in the maxim of a great writer "that few men are able to force their way to fame and greatness."  And as in mechanics the Smallest springs are necessary to Set in motion the largest machines; So in politics the most subordinate agents are wanting to further the interests of the grandest empires!!  With a warm personal attachment I remain yours &c &c

Alfred Balch

